United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1975
Issued: April 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from a June 15, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his left biceps
tendon tear was causally related to the October 19, 2010 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 15, 2011 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On December 13, 2010 appellant, then a 62-year-old sales and services clerk, filed a
traumatic injury claim alleging that on October 19, 2010 he strained his left lower arm when he
moved a heavy manual ramp out of the way in order to move mail across the dock.
In a November 18, 2010 report, Dr. Jason McConnell, an orthopedic surgeon, noted
appellant’s complaints of left arm and shoulder pain. He related that he began to experience pain
and some swelling in the left elbow about four to five weeks ago when he moved some metal
along a ramp. Dr. McConnell observed full range of motion of appellant’s elbow but some
swelling in the antecubital fossa. Flexion and extension of appellant’s wrist and feet were not
painful. Examination of the left shoulder revealed some pain and positive impingement signs.
X-rays of the left shoulder and cervical spine did not show any signs of arthritis, fractures or
dislocations. Dr. McConnell diagnosed left biceps strain with impingement to the left shoulder.
He recommended a magnetic resonance imaging (MRI) scan examination because he suspected a
partial biceps tendon tear.
In a December 2, 2010 report, Dr. McConnell noted appellant’s complaints of left elbow
and shoulder pain. He first examined appellant on November 18, 2010 for shoulder pain and
noted resisted supination down in the elbow consistent with a partial biceps tendon rupture.
Examination of the upper extremity revealed significant pain with resisted supination.
Dr. McConnell diagnosed left biceps strain with impingement of the left shoulder.
In a December 3, 2010 MRI scan report, Dr. Bryan Jennings, a Board-certified diagnostic
radiologist, noted appellant’s complaints of left elbow pain. He observed normal marrow signal,
appropriate osseous alignment, intact radial and ulnar collateral ligaments and intact triceps
tendon. No abnormal signal or joint effusion was present. Dr. Jennings noted a high-grade
partial thickness tear of the biceps tendon with a slip of tendon tissue remaining attached to the
radius. The remainder of tendons and surrounding muscular was maintained with some edema
surrounding the biceps tendon sheath. Dr. Jennings diagnosed high-grade partial thickness tear
estimated at 80 to 90 percent of the tendon thickness involving the distal aspect of the tendon.
In a December 14, 2010 report, Dr. McConnell noted appellant’s complaints of left arm
pain and pointed out that a recent MRI scan revealed high-grade partial thickness tear.
Examination of appellant’s upper extremities showed no changes. Dr. McConnell diagnosed left
distal biceps rupture and recommended surgery. He also excused appellant from work until
December 16, 2010 and restricted him to light duty.
On December 20, 2010 Dr. McConnell requested authorization for surgery to repair a
torn biceps tendon.
On December 22, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and requested additional information. It requested that he
answer specific questions and submit medical evidence providing a diagnosis of any condition
resulting from the October 19, 2010 incident and a physician’s opinion regarding how the
incident caused or aggravated his alleged conditions.

2

On December 27, 2010 appellant responded to OWCP’s questionnaire. He explained that
he waited until December 13, 2010 to file his traumatic injury claim because he thought his
condition was getting better until it was reinjured due to its weakened condition. Appellant
stated that he felt a snap in his forearm and experienced pain.
In a January 4, 2011 statement, appellant stated that after he injured his arm he went to
Dr. William Highsmith, Board-certified in family medicine, because he experienced problems
with his neck. He underwent physical therapy for five to six weeks but he noted that his arm still
bothered him and felt weak when he lifted something. Appellant related that one day he was
cleaning his kitchen when he lifted a cast iron skillet and felt another pull in his arm. He went
back to Dr. Highsmith and was referred to Dr. McConnell, who recommended an MRI scan and
suggested that appellant undergo surgery.
In a decision dated February 3, 2011, OWCP accepted that the October 19, 2010 incident
occurred as alleged and that appellant sustained a left arm condition, but denied his claim finding
the medical evidence insufficient to establish that his left arm condition was causally related to
the accepted event.
On February 14, 2011 appellant requested a review of the written record. He stated that
he included a letter from Dr. Highsmith in support of his claim. Appellant also clarified that the
injury was to his forearm, not his back and that the tear was on the inside bend of his elbow area
or forearm. He explained that his doctor told him that one day he would pick something up and
it would finish tearing the tendon.
In a February 14, 2011 report, Dr. Highsmith stated that he examined appellant on
October 19, 2010 for an injury that occurred at work and again on November 10, 2010 for the
same injury.
Appellant submitted hospital outpatient records indicating that he was examined for left
elbow pain as a result of a partially torn tendon.
By decision dated June 15, 2011, OWCP’s hearing representative affirmed the
February 3, 2011 denial decision finding insufficient medical evidence establishing that
appellant’s left biceps tendon tear was causally related to the October 19, 2010 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence3
including that he sustained an injury in the performance of duty and that any specific condition

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

or disability for work for which he claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11
ANALYSIS
OWCP has accepted that the October 19, 2010 employment incident occurred as alleged.
It denied appellant’s claim finding that he failed to provide rationalized medical opinion
evidence demonstrating that his left arm condition was causally related to the accepted
employment incident. The Board finds that the medical evidence fails to establish that he
sustained a left biceps tendon tear as a result of the October 19, 2010 employment incident.

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Victor J. Woodhams, supra
note 10.

4

Appellant submitted various medical reports by Dr. McConnell who noted appellant’s
complaints of left arm and shoulder pain after he moved some metal along a ramp. Examination
of the left upper extremity revealed pain and positive impingement signs. Dr. McConnell
recommended an MRI scan examination, which revealed high-grade partial thickness tear. He
diagnosed left distal biceps rupture and recommended surgery. Dr. McConnell did not, however,
offer any opinion regarding the cause of appellant’s left arm condition. The Board has found
that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value and is insufficient to establish appellant’s claim.12 The
additional medical reports of Drs. Highsmith and Jennings’ reports are likewise insufficient to
establish appellant’s claim as they do not contain any opinion on the cause of his left arm
condition or an explanation on how the October 19, 2010 incident caused his left biceps tendon
tear.
On appeal, appellant contends that his arm injury was because of a weakened condition
from a prior injury at work and related why he did not file his claim right away. Causal
relationship is a medical issue and the medical evidence generally required to establish causal
relationship is rationalized medical opinion evidence.13 As appellant has not submitted such
rationalized medical opinion evidence in this case, he did not meet his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his left
biceps tendon tear was causally related to the October 19, 2010 employment incident.

12

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

13

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009);
D.I., 59 ECAB 158 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

